Citation Nr: 1103611	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 17, 2005 for 
the award of service connection for a skin disability manifested 
by acne.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office (RO) 
which awarded service connection for a skin disability manifested 
by acne (claimed as chloracne) associated with herbicide exposure 
and assigned a 10 percent disability rating effective June 17, 
2005.

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  Claims for service connection for a skin disability were 
previously denied by the Board in February 2000 and the RO in 
January 2002.  

2.  The first claim for service connection for a skin disability 
received after the January 2002 denial of service connection was 
received on June 17, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 17, 2005 for 
the award of service connection for a skin disability manifested 
by acne have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002); 38 C.F.R. § 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, an August 2005 letter provided notice regarding 
what information and evidence was needed to substantiate the 
underlying claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in September 2009.

Moreover, the Veteran is challenging the effective date assigned 
following the grant of service connection for a skin disability 
manifested by acne.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  
Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for compensation benefits shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2010).  The effective date of an 
award based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  See 
38 C.F.R. § 3.400(q), (r) (2010).

In this case, claims for service connection for chloracne and a 
skin disorder other than chloracne were specifically and finally 
denied by the Board in February 2000.  The Conclusions of Law and 
Order sections of that decision indicated that service connection 
for both issues were denied.  That decision also remanded a claim 
for increased rating for the Veteran's service connected right 
leg condition.  However, the Remand paragraph number 6 in that 
decision indicated that the claim for service connection for a 
skin disorder should be readjudicated.  Review of the discussion 
section of the Remand fails to mention the skin disorder claim.  
Upon consideration of the February 2000 Board decision in its 
entirety, it is clear that service connection for both chloracne 
and a skin disorder other than chloracne were denied in the 
decision, and the instruction to readjudicate a skin claim in the 
Remand paragraphs was merely a typographical error, and no action 
was required.  See 38 C.F.R. § 20.1100.   

The RO denied service connection for a chloracne in a January 
2002 rating decision.  After the January 2002 rating decision, 
but prior to June 17, 2005, the Veteran submitted an application 
for a total disability rating based on unemployability with an 
accompanying statement.  Neither of these documents mentions a 
skin disability or intent to file a claim for service connection.  
As such, these documents do not constitute claims for service 
connection for a skin disability.  See 38 C.F.R. §§ 3.151, 3.155 
(2010).  

Following the January 2002 rating decision, the first claim for 
service connection for a skin disability, which he claimed as 
chloracne, was received by VA on June 17, 2005.  As noted above, 
the effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See 38 C.F.R. § 3.400(q), (r).  Thus, the 
effective date for the award of service connection cannot be 
earlier than June 17, 2005, the date of receipt of his request to 
reopen the previously denied claims for service connection.

While the Veteran contends that he should receive an effective 
date consistent with the date the condition began and was 
treated, the law does not permit an effective date earlier than 
the date his reopened claim was received.  Thus, the claim for an 
effective date earlier than June 17, 2005, for the award of 
service connection for a skin disability manifested by acne is 
denied.  




ORDER

Entitlement to an effective date earlier than June 17, 2005 for 
the award of service connection for a skin disability manifested 
by acne is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


